DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVorss (7,422,163) in view of Katou (9,410,048) in view of Hanish (6,257,502).
Regarding claim 1, DeVorss discloses misting fan system comprising: 
a fan (see figure 1) including a motor (item 11) and a plurality of fan blades (41, 42) operably coupled thereto, each of the fan blades comprising a base member (41 ) and a paddle member (42) mated to the base member, each paddle member comprising an upper surface and a lower surface (see figure 1); 
a support shaft (item 12) connected to the fan for supporting the fan above a ground surface;
and a mister positioned above the fan, a substantially circular manifold assembly (items 31/28) the manifold assembly comprising an inlet (see figures 1 and 3, connection to 25 to 28) for a pressurized liquid (via 52), wherein the inlet is configured for fluid communication with a fluid source (item 51)
DeVorss fails to disclose a hydrophobic coating applied to at least one of the upper surface and the lower surface of the paddle member of at least one of the plurality of fan blades.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a film as taught by Katou to the system of DeVorss, the motivation being that this would prevent significant dust from blowing on people with the mist as well as any mist from landing and destroying fan blades or allowing mold to grow.
DeVorss fails to disclose wherein the mister comprises a substantially circular housing and wherein the housing defines an aperture through which the support shaft extends.  However, the Examiner notes that DeVorss teaches the manifold assembly defining an aperture (circle of manifold has a central through hole) which the support shaft (item 12) extends.
However, Hanish teaches a similar fan spraying system in the same field of endeavor with a housing (figures 7 and 8, item 66) which hold a manifold (item 68) that is substantially circular (see figures 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to house the manifold as taught by Hanish to the system of DeVorss, the motivation being this would allow for protection of the manifold upstream of the spray means and allowing for a more decorative finish not showing conduits above the housing.  For clarity, the Examiner’s modification is simply to reroute the manifold assembly of DeVorss into the existing housing thereof which would require minimal design adjustments and would operate in the same manner.
A modified DeVorrs in view of Hanish would necessarily have an opening for the support shaft to extend through to allow the fan to rotate.
Regarding claim 2, a modified DeVorss teaches wherein the coating is UV resistant (col. 3, lines 45-49).
Regarding claim 3, a modified DeVorss teaches wherein the paddle members are made of plastic (col. 5, lines 17-20).
Regarding claim 4, a modified DeVorss teaches a system comprising a support shaft (item 12) connected to the fan for supporting the fan above a ground surface, wherein the mister is coupled to the support shaft (see attachment by 30).

wherein each of the plurality of nozzles is at least partially disposed within the outer wall of the housing (items 22 are inserted into the manifold which would be housed);
wherein the manifold assembly further comprises a plurality of fittings (item 76, 77); wherein the housing comprises a plurality of snap-fit connections (items 78) spaced along an interior surface thereof for securing the plurality of fittings; wherein each of the plurality of fittings is coupled to a nozzle having an orifice formed therein for spraying the pressurized liquid outwardly from the manifold assembly (orifice being the exit to the nozzle).
Regarding claim 14, a modified DeVorss teaches each paddle member comprises an inner end proximate the motor and an outer end distal to the motor (see figure 1), wherein the inner end is spaced a first distance away from a central axis, wherein the system further comprises: a fan motor housing connected to the fan (item 11 holds motor) and a support shaft (item 12) connected to the fan for supporting the fan above a ground surface.
DeVorss fails to teach the mister comprising comprises a substantially circular housing having an inner radius and an outer radius, wherein the outer radius is greater than the first distance, and wherein the mister is coupled to at least one of the fan motor housing or the support shaft.
However, Hanish teaches a similar fan spraying system in the same field of endeavor with a housing (figures 7 and 8, item 66) which hold a manifold (item 68) that is substantially circular (see figures 3-4) and wherein the inner radius is greater than the outer (take any inner radius versus outer most radius).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to house the manifold as taught by Hanish to the system of DeVorss, the motivation 
Regarding claim 15, a modified DeVorss teaches wherein the paddle members are made of plastic (col. 5, lines 17-20) which is heat and moisture resistant but does not specifically teach thermoplastic.
However, the Examiner notes that it is well known and obvious to use a thermoplastic versus a thermoset for most plastic manufacturing components since this allows for recycling and more readily takes additives and the Examiner takes official notice of this as evidenced by Hanish (using cycolac ABS).
Regarding claim 17, a modified DeVorss teaches wherein the inlet is in fluid communication with a pump (item 51).
Regarding claim 18, a modified DeVorss teaches wherein the mister further comprises a plurality of nozzles disposed within the housing and radially spaced apart from each other (items 22, 23, 26), wherein each of the plurality of nozzles is in fluid communication with the manifold assembly and includes an orifice for spraying the pressurized liquid outwardly from the manifold assembly (outlet thereof), and wherein the housing further includes a plurality of holes (modified DeVorss in view of Hanish teaches item 50) formed in an outer wall thereof for allowing the pressurized liquid to spray outwardly from the housing;
wherein each of the plurality of nozzles is at least partially disposed within the outer wall of the housing (items 22 are inserted into the manifold which would be housed);
Regarding claim 19, a modified DeVorss fails to teach wherein the plurality of nozzles is disposed completely within the outer wall of the mister housing.
However, Hanish teaches an equivalent nozzle wherein the nozzle 54 is located entirely within the mister housing (including the cap portion which the nozzle 54 is entirely within).
The substitution of one known element (protruding nozzle) as taught by DeVorss for another (recessed nozzle) as taught by Hanish would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of the recessed nozzle shown in Hanish would have yielded predictable results, namely, spraying of liquid. In addition, there are only a finite number of 
Regarding claim 20, a modified DeVorss teaches wherein the manifold assembly further comprises a plurality of fittings (item 76, 77); wherein the housing comprises a plurality of snap-fit connections (items 78) spaced along an interior surface thereof for securing the plurality of fittings; wherein each of the plurality of fittings is coupled to a nozzle having an orifice formed therein for spraying the pressurized liquid outwardly from the manifold assembly (orifice being the exit to the nozzle).
Claims 7-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVorss (7,422,163) in view of Katou (9,410,048) in view of Hanish (6,257,502) in view of Parker (6,659,721).
Regarding claim 7, a modified DeVorss teaches wherein each paddle comprises a leading edge and a trailing edge (see figure 1) relative to a direction of movement of the paddle member when the fan is in operation but fails to teach any dimensions of the blade and thus does not teach wherein the leading edge is thinner than the trailing edge.
However, Parker teaches a ceiling fan with diverse dimensional characteristics of the leading edge vs. the trailing edge wherein the leading edge is smaller than the trailing edge (figure 4) and the leading edge is bigger than the trailing edge (figure 15).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the leading versus trailing edge size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameters are the dimensions and orientation of the blade which achieves the recognized result of maximizing air flow (col. 3, line 66 to col. 4, line 4), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Regarding claim 8, a modified DeVorss teaches a system comprising a support shaft (item 12) connected to the fan for supporting the fan above a ground surface, wherein the mister is coupled to the support shaft (see attachment by 30).

Regarding claim 10, a modified DeVorss teaches wherein the leading edge is higher than the trailing edge (col. 2, lines 62-66, whichever way is lower, with the combined teachings of DeVorss and Parker, would be capable of being the leading edge).
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
The Examiner firstly notes that the amendments effectively overcome the reject relying on Hanish as a primary reference.  However, the Examiner does not believe the amendments overcome a rejection of DeVorss in view of Katou in further view of Hanish.  DeVorss clearly teaches a mister assembly in the proper position on the misting fan system but only fails to teach a housing to protect it.  Hanish teaches placing the manifold within the housing thereby protecting it and providing for the same function. Applicant appears to be able to overcome this position but specifying the fan motor housing and creating a structural relationship between each distinct housing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752